Citation Nr: 1133867	
Decision Date: 09/12/11    Archive Date: 09/22/11

DOCKET NO.  08-12 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 40 percent for right superior oblique palsy (cranial nerve IV) with intermittent bilateral diplopia.

2.  Entitlement to an increased rating for cervical strain, currently evaluated as 10 percent disabling.

3.  Entitlement to a compensable initial rating for headaches.

4.  Entitlement to service connection for arthritis of the thoracolumbar spine, including as secondary to service-connected cervical strain.

5.  Entitlement to service connection for right shoulder trapezius pain and spasm, including as secondary to service-connected cervical strain.

6.  Entitlement to service connection for left shoulder trapezius pain and spasm, including as secondary to service-connected cervical strain.

7.  Entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from July 1972 to June 1974.

This matter is before the Board of Veterans' Appeals (Board) on appeal from May 2006, September 2007 and January 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.





REMAND

A January 2009 rating decision granted service connection and assigned a noncompensable rating for headaches, denied an increased rating for cervical strain, and denied service connection for thoracolumbar spine and bilateral shoulder disabilities.  In June 2011 the Veteran submitted a timely substantive appeal in which he appealed all of these issues and in which he requested a hearing before a Veterans Law Judge.  The Veteran's claims must be remanded for the requested hearing.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a local hearing before a Veterans Law Judge.  The RO should notify the Veteran and his representative of the date and time of the hearing, in accordance with 38 C.F.R. § 20.704(b) (2010).  After the hearing, the claims file should be returned to the Board in accordance with current appellate procedures.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


